Order and judgment (one paper), Supreme Court, New York County (Eileen Bransten, J.), entered October 30, 2007, dismissing this proceeding to challenge denial of an application for an ancillary service exemption, unanimously affirmed, without costs.
The Division of Housing and Community Renewal’s determi*587nation that the garage operator was not an independent contractor, and that the ancillary service exemption under Rent Stabilization Code (9 NYCRR) § 2520.6 (r) (4) (xi) does not apply to a garage formerly subject to regulation under the Mitchell-Lama Law, was not arbitrary and capricious or without a rational basis in the administrative record. The interpretation of statutes and regulations by an agency responsible for administering them is entitled to great deference and must be upheld where, as here, it is reasonable (see Matter of Partnership 92 LP & Bldg. Mgt. Co., Inc. v State of N.Y. Div. of Hous. & Community Renewal, 46 AD3d 425, 428-429 [2007]). Concur— Lippman, P.J., Tom, Gonzalez, Buckley and Renwick, JJ.